Citation Nr: 1730230	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-01 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from May 1964 to May 1968.    

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

While the Veteran filed two separate service connection claims for emphysema and COPD, the Board has recharacterized the issue as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the probative evidence shows that the Veteran's COPD is aggravated by his service-connected tuberculosis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for COPD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Merits of this Service-Connection Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. §  3.310  (2016); see Harder v. Brown, 5 Vet. App. 183, 187   (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §  3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board notes that the provisions of 38 C.F.R. §  3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. §  3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. §  3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

In the case of conflicting medical opinions, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that service connection is warranted for a respiratory disorder, to include COPD and emphysema, as secondary to his service-connected inactive pulmonary tuberculosis status post rib resection and lobectomy.  As an initial matter, the Board notes that there is no confirmed diagnosis of emphysema in the medical evidence of record.  Therefore, the Board will focus its analysis on the Veteran's COPD claim.

The Veteran was diagnosed with COPD in March 2008.  In June 2010, the Veteran claimed that his respiratory disorder was secondary to his service-connected inactive pulmonary tuberculosis status post rib resection and lobectomy.  

Private treatment records from July 2010 until September 2014 note that the Veteran was not smoking at the time of the respective examinations.  An August 2010 private treatment record also indicated that the Veteran quit smoking cigarettes in 1966.  The Veteran indicated that he smoked for a period of 5 years, and during that time he smoked one and one half packs per day.  A September 2014 assessment from private treating doctor, C.T., M.D., noted that the Veteran's underlying obstructive lung disease is related to his cigarette smoking which started in military service in the 1960s.  No rationale was given for this assessment.  
 
In May 2012, the Veteran underwent a VA examination for his COPD for an opinion concerning the etiology of his respiratory condition.  The examiner confirmed the diagnosis of COPD, but found that his current COPD was caused by his smoking of cigarettes while he was in service during the 1960s and was not related to his inactive pulmonary tuberculosis or lobectomy.  However, the examiner indicated that the Veteran's 1969 lobectomy decreased his lung capacity and therefore gave him less reserves from a pulmonary standpoint.  Of note, the examiner indicated that the Veteran's lobectomy predated his COPD diagnosis.  Thus, the examiner concluded that the Veteran's COPD would be aggravated beyond its normal progression from his 1969 lobectomy since the Veteran had less healthy lungs due to the prior surgery.  

During his April 2017 hearing, the Veteran stated that after his lobectomy and rib resection, he noted that he had shortness of breath.  The Veteran stated that he believed his COPD was directly related to his inactive pulmonary tuberculosis.  

In an April 2017 letter, the Veteran's treating physician, C.T., M.D., opined that the lung damage caused by the Veteran's pulmonary tuberculosis is the source of the Veteran's emphysema and COPD.  In support of his opinion, C.T., M.D. stated that his opinion was based on his many personal examinations of the Veteran, pulmonary tuberculosis, the Veteran's medical history, his medical experience with such conditions, and his knowledge of medical literature.  The physician noted that he was a medical doctor with 24 years of experience practicing medicine specific to the areas of pulmonologist and critical care.  He also stated that he was aware of nothing else in the Veteran's medical or personal history that suggested a more likely cause for this group of respiratory conditions.

The Board affords no probative value to the opinion contained in the April 2017 letter (or the diagnosis of emphysema referenced in the letter), as this opinion is directly contradicted by the same doctor's assessment in a September 2014 treatment note that stated the Veteran's underlying obstructive lung disease is related to his cigarette smoking which started in military service in the 1960s.  While the Veteran has asserted that his COPD is due to his tuberculosis, he is not competent as a layperson to make a diagnosis or provide an opinion on the etiology of his respiratory disorder.  Therefore, the preponderance of the evidence is against finding that the Veteran's COPD is due to his service-connected inactive pulmonary tuberculosis.    

However, after a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence shows that the Veteran's currently diagnosed COPD is aggravated beyond its normal progression by his service-connected inactive pulmonary tuberculosis status post rib resection and lobectomy.  

The evidence in support of a finding that the Veteran's COPD is aggravated by his service-connected inactive pulmonary tuberculosis is the opinion from the May 2012 VA examination.  This opinion contains a detailed rationale to support the VA examiner's conclusion, and there is no competent contrary opinion on the question of whether COPD is aggravated by service-connected inactive pulmonary tuberculosis.  Accordingly, the Board will resolve reasonable doubt to find that the Veteran's COPD is aggravated by his service-connected inactive pulmonary tuberculosis, and service connection is therefore granted.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for COPD, based on aggravation by service-connected inactive pulmonary tuberculosis status post rib resection and lobectomy, is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


